         Case 1:19-cr-00676-PGG Document 78 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -against-                                              ORDER

 ALEXEI SAAB,                                                 19 Cr. 676 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              As discussed at today’s conference, the following schedule will apply to

Defendant’s supplemental pretrial motions:

              1. Defendant’s supplemental motions are due by May 5, 2021;

              2. The Government’s opposition is due by May 26, 2021;

              3. Defendant’s reply, if any, is due by June 2, 2021.

              A hearing concerning Defendant’s pretrial motions will be conducted on June 21,

2021 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       April 7, 2021
